ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of COLIN JAMES FLYNN, formerly of ALLENDALE, who was admitted to the bar of this State in 1989, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED pursuant to Rule l:20-3(g)(4), that COLIN JAMES FLYNN is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that COLIN JAMES FLYNN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by COLIN JAMES FLYNN, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown; and it is further;
ORDERED that COLIN JAMES FLYNN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.